Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Yoshida et al. (Biomass and Bioenergy 34, 2010, pages 1053-1058; NPL dated 3/20/2017) is the closest reference to the instant invention. Yoshida discloses an apparatus for dewatering wood material (see 2.4) where the apparatus comprises a first roll (R1) and a second roll (R2), the wood material (wet chips; hereafter WC) passed through at least a first nip (N1) formed between the first roll (R1) and the second roll (R2) such that water in the wood material (WC) is pressed out of the wood material when the wood material passes through the first nip (N1). See Yoshida, page 1054, paragraph 2.2. Yoshida discloses the wood material (WC) are carried through the first nip (N1) on an endless conveyor (d) comprising an endless wire mesh belt (d) which is permeable to water through perforations (pg. 1054, par. 2.2; fig. 1) formed in the belt having a diameter in a range of 1.0 mm to 5.0 mm (fig. 1 description: pitch 1.5 - 2mm) and which forms a single loop (fig. 1) around the first roll wherein the water that has been pressed out of the wood material is sucked through the perforations formed in the endless conveyor by at least one suction device (c) which is located inside the loop of the endless conveyor (fig.1). Yoshida discloses the endless wire mesh belt (d) is 3mm in thickness. Yoshida does not disclose the endless conveyor is an endless sheet metal band having a thick between 0.4mm to 2mm to provide high strength for carrying wood material through a nip .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on 571-272-4528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        December 17, 2021